Citation Nr: 1747806	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-63 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a compensable disability rating for an old myocardial infarction (also claimed as ischemic heart disease).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a malignant tumor, to include melanoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to January 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In January 2017, the Veteran testified before a Decision Review Officer (DRO) at a local RO office.  A copy of the hearing transcript is of record and has been reviewed.

On his December 2016 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a live videoconference hearing.  Subsequently, in a January 2017 statement in support of claim, the Veteran noted that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a malignant tumor, to include melanoma, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In January 2017, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to a compensable disability rating for an old myocardial infarction was requested.


\
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative), for entitlement to a compensable disability rating for an old myocardial infarction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2016).  In the present case, the Veteran has withdrawn his appeal for entitlement to a compensable disability rating for an old myocardial infarction and, hence, there remain no allegations of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review that appeal, and it is dismissed.


ORDER

The appeal for entitlement to a compensable disability rating for an old myocardial infarction is dismissed.


REMAND

In a claim based on an alleged failure to diagnose, "a claimant cannot demonstrate an injury unless it is shown that VA should have diagnosed the condition in question.  Upon successfully demonstrating an injury or aggravation, a claimant must then prove that the injury or aggravation - the failure to diagnose - resulted in additional disability or death."  Roberson v. Shinseki, 22 Vet. App. 358 (2009), aff'd Roberson v. Shinseki, 607 F.3d 809 (2010).  

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2016).

In other words, in order to prove a claim under 38 U.S.C.A. § 1151 for failure to diagnose, the evidence must show: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Roberson v. Shinseki, 607 F.3d 809 (2010).

In this case, in April 2010, the Veteran had a positron emission tomography (PET) scan and was diagnosed with a malignant melanoma.  He was treated by the VA.  From April 2010 to March 2016 the VA gave the Veteran an x-ray every year.  In March 2016, the Veteran was seen for a two month history of flank pain at the emergency room.  A PET scan was ordered by the Veteran's primary care physician, in light of his history of having a malignant melanoma in April 2010.  The Veteran's PET scan showed a metastatic tumor to the nodes in his left axilla and left inguinal lymph nodes.  Now, the Veteran has stage 4 terminal cancer.  The Veteran contends that as a result of the VA improperly treating him from 2010 to 2016, his cancer was not diagnosed earlier, allowing it to become worse than it possibly would have been.

In the September 2016 VA opinion, the VA examiner noted the dates that the Veteran was treated by VA and what that treatment was.  He opined that it was less likely that the claimed disability of terminal malignant tumor due to "VHA 1151" was caused by or became worse as a result of the Veteran's VA treatment.  The rationale was that the Veteran's care "appears timely and appropriate."  The Board notes that this rationale is conclusory.  The VA examiner never explained what the standard of care for treating the Veteran's malignant tumor should have been and whether his actual care met this standard.

Additionally, the Board notes that after finding it less likely than not that the Veteran's malignant tumor was caused by or became worse as a result of VA treatment, the examination report notes that "[t]he additional disability resulted from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel."  This statement seems to directly contradict the examiner's previous opinion.  The Board is unsure whether the VA examiner meant to contradict himself or if he just made a boilerplate language error.

Furthermore, the examination report notes that "[t]he additional disability resulted from an event that could not have reasonably been foreseen by a reasonable healthcare provider, and/or failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability allowed the disease or disability to continue to progress."  The VA examiner provided no rationale for this statement.

As a result, a new VA opinion is necessary to determine whether VA failed to diagnose or treat a preexisting condition that ultimately resulted in the Veteran's terminal malignant melanoma, and if so, whether a physician, exercising the degree of skill and care ordinarily required of the medical profession, should have reasonably diagnosed the condition and rendered treatment.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1. Request the Veteran to identify all providers from whom he has received treatment for his terminal malignant melanoma, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, the RO should attempt to obtain all identified pertinent medical records.

2. After the above has been completed, obtain a supplemental opinion from the September 2016 examiner, or another qualified provider if that provider is not reasonably available.  The examiner should review the record as well as the Veteran's contentions and treatment from April 2010 to March 2016.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

Based on a review of the record, the clinician should address the following:

a. What is the standard of care a reasonable healthcare provider would have given a person diagnosed with the Veteran's condition?

b. Did the VA provider fail to exercise the degree of skill and care ordinarily required of the medical profession that would be expected of a reasonable healthcare provider, to specifically include only giving the Veteran annual x-rays instead of more frequent PET scans?  

c. If so, is it at least as likely as not (a 50 percent or greater probability) that the Veteran suffered an additional disability which probably would have been avoided if proper diagnosis and treatment had been rendered, to specifically include the Veteran's terminal malignant melanoma?

d. If VA failed to diagnose or treat the Veteran's terminal malignant melanoma earlier, did this failure at least as likely as not proximately cause the continuance or natural progression of it? 

3. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


